Citation Nr: 1210831	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  07-04 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of an amputated left first toe.

2.  Entitlement to service connection for residuals of an amputated left first toe.


REPRESENTATION

Veteran represented by:	Jack Cohoon, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran has verified active service from May 28, 1970, to September 11, 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran and his spouse testified before the undersigned at hearing that was held at the RO in March 2008.  A transcript of that hearing is of record.

In October 2010, the Board remanded the claim for further development.  

The issue of entitlement to service connection for residuals of an amputated left first toe is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The claim for service connection for residuals of an amputated left first toe was initially denied in an August 2004 rating decision.  The Veteran was notified of this decision, but did not perfect an appeal. 

2.  The evidence received since the August 2004 rating decision is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the Veteran's claim. 


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied the claim for service connection for residuals of an amputated left first toe is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claim for service connection for residuals of an amputated left first toe.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In light of the favorable disposition of the claim to reopen, the Board finds that a discussion as to whether these duties are met is unnecessary.

The Veteran asserts that he injured his left first toe during a tour in Vietnam from October 1971 to September 1972.  Specifically, he claims that while he was pinpointing snipers with a small group in Da Nang, he stumbled upon something protruding from the ground that plunged into his foot and caused him to fall.  He initially thought that he had been shot, but learned upon transportation to sick bay that he had lost his left first toe.  

As a preliminary matter, the Board previously remanded the appeal to address a conflict in the record as to his dates of active service.  Specifically, the Veteran's DD Form 214 indicates that the Veteran served on active duty from May 28, 1970, to September 11, 1970, with no overseas service, and these dates are supported by his service records.  However, as noted above the Veteran contends that he served until 1972, including a tour in Vietnam.  Moreover, the claims folder indicates that on September 3, 2002, the National Personnel Records Center (NPRC) issued a NA Form 13038, Certification of Military Service, which reflects he served on active duty from May 28, 1970, to September 11, 1972 (two years past the date of discharge noted on the DD Form 214).  

In the October 2010 remand, the Board instructed the agency of original jurisdiction (AOJ) to reconcile the conflict surrounding the Veteran's service dates.  The Board emphasizes that such dates are critical to ensure that all available service treatment records are obtained, but are particularly crucial in this case as a result of the Veteran's assertion of an injury in Vietnam.  In December 2010, the AOJ contacted the NPRC to address the above-cited discrepancies in the record.  In February 2011, the NPRC responded that the service dates reflected on the September 2002 NA Form 13038 were incorrect, and confirmed that the Veteran had honorable active service from May 28, 1970, to September 11, 1970, with no overseas service.  As this matter has now been resolved, the Board can proceed with adjudication of his claim.

Service connection for residuals of an amputated left first toe was previously denied in an August 2004 rating decision.  That decision also denied claims of entitlement service connection for posttraumatic stress disorder and non service-connected pension benefits.

A finally adjudicated claim is an application which has been allowed or disallowed by the AOJ, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  

An appeal consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A Notice of Disagreement is a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result.  If the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.

In this case, the Veteran submitted a statement in August 2004 noting his general disagreement with the recent decision that was made on his claim.  In September 2004, the AOJ requested clarification from the Veteran as to which of the three issues addressed in the August 2004 decision he wished to appeal.  The Veteran responded the following month with a statement similar to his prior submission, indicating his general disagreement with the rating decision.  In October 2004, the RO again requested that the Veteran specify the issue or issues that he wished to appeal.  No response to the October 2004 letter was received.

The Board finds that the Veteran did not file a timely Notice of Disagreement with the August 2004 rating decision.  Despite two requests for clarification from the RO, the Veteran did not adequately identify the issue or issues that he sought to appeal from that decision.  Therefore, neither the August 2004 nor the October 2004 statements from the Veteran constitute a valid Notice of Disagreement.  See id.  Absent a valid Notice of Disagreement, the August 2004 decision became final because the Veteran did not file a timely appeal of the denial of service connection for residuals of an amputated left first toe.  

The claim of entitlement to service connection for residuals of an amputated left first toe may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in October 2005.  Under the law in effect at the time he filed his claim, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 
Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, his own statements, VA outpatient records, and the report of a July 2004 VA general medical examination.  The RO denied the claim, finding that his left great toe disability pre-existed his military service and was not aggravated therein.

Newly received evidence includes statements from the Veteran and his spouse, in written form and in their March 2008 testimony before the Board, that the Veteran did not have a left great toe disability prior to entering active duty.  Instead, they assert that he initially injured his left foot and first toe in Vietnam, when he came into contact with something protruding from the ground.  

The Board finds that the additionally submitted lay statements constitute evidence that is both new and material.  This evidence, suggests that the Veteran's left first toe disability was not present prior to service, but was a direct result of active duty.  This evidence was not previously considered by decision makers and is thus not cumulative or redundant.  Moreover, this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for residuals of an amputated left first toe is reopened. 



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of an amputated left first toe. 


REMAND

Additional development is needed prior to further disposition of the Veteran's claim for service connection on the merits. 

As noted above, the Veteran asserts that he lost his left great toe in Vietnam.  It is noted that the Board has exhausted all efforts to verify his description of what happened in service to ensure that his complete service treatment records have been obtained, but as noted earlier, the NPRC has confirmed that he only served on active duty from May 28, 1970, to September 11, 1970, with no foreign service.  Therefore, the Board finds that his descriptions about an injured toe in Vietnam are not credible and are contradicted by the evidence of record.

Nevertheless, the Board finds that a VA examination is necessary in this case.  Specifically, the Veteran's May 18, 1970, enlistment examination reflects that upon entry into active duty, the Veteran evidenced a "traumatic amputation [of the] distal phalanx left big toe."  Furthermore, a July 27, 1970, service treatment record demonstrates that the Veteran complained of "pain [in the] big toe [of his] left foot," and reported that his left great toe had been cut off by a lawn mower.  After physical examination, which revealed no swelling but pain upon palpation, he was referred to a podiatrist.  An X-ray was obtained on July 22, 1970, which appears to demonstrate that the phalanx was well rounded, and the Veteran was returned to duty.

Here, the Board finds that there is clear and unmistakable evidence that the Veteran's left great toe disability existed prior to service, as his left toe amputation was noted on his enlistment examination.  38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The question that remains is whether the Veteran's complaint of pain in service represents an aggravation of the pre-existing disability beyond the normal progress of the disease.  Id.  

Additionally, the Board notes that Virtual VA contains VA outpatient records dated through November 7, 2011, which are more recent than those contained in the Veteran's paper claims folder.  Such records should be considered by the AOJ upon readjudication of the claim following completion of the Board's remand directives.

Accordingly, the case is REMANDED to the RO for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left great toe disability.  The examiner should review the claims folder in conjunction with conducting the examination and should note that review in the report.  After examining the Veteran, reviewing his pertinent medical history and competent lay statements regarding observable symptomatology, the examiner should:

(A)  Identify whether the Veteran has a current left great toe disability.

(B)  If a left great toe disability is diagnosed, then based upon the notation in the Veteran's May 1970 entrance examination of "traumatic amputation [of the] distal phalanx left big toe," and July 1970 complaint of "pain [in the] big toe [of his] left foot," the examiner should opine as to whether it is as least as likely as not (50 percent or greater probability) that the Veteran's in-service complaint of pain represented an aggravation of the pre-existing left great toe disability beyond the normal progression of the disease?  In offering this opinion, the examiner should consider the Veteran's contention that he injured his left great toe in Vietnam not credible, since it conflicts with evidence of record that he had no overseas service.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings. 

2.  Thereafter, readjudicate the issue on appeal, to include consideration of VA outpatient records dated through November 7, 2011, contained in Virtual VA.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


